DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 10-13 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the second bent part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the first bent part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, it is unclear which “one surface” and “the other surface” are connected via the curved portion of the bent part as it appears both the second and third surfaces have “one surface “ and “the other surface”.  For the purposes of examination, this is considered to mean the third surface which as the arc shape as the curved portion of the bent shape connecting the two surfaces.
Regarding claims 12-16, it is unclear what is meant by a “tape shaped” prepreg tape, as the claim already requires it to be a tape, which is presumably tape shaped.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chapman et al.(US Publication 2017/0297317).
Chapman et al. discloses a mold surface with a first flat surface(1020) along one direction, a second surface(1014,1016) which extends along the one direction and is disposed at an angle to it, and a third surface(1022) which has one side connected to the first surface and the other connected to the second surface and has an arc shape as a cross-section cut in the direction orthogonal to the one direction  The second and third surfaces have a recessed bent part(1012) forming first and second surfaces inclined at an angle to one another, the bent part has a curved portion between the first and second surfaces of the third surface.(Figure 10)
Claim(s) 11 and 16 is/are rejected under 35 U.S.C. 102a2 as being anticipated by the admitted prior art.
The admitted prior art discloses a mold surface with a first flat surface(51) along one direction, a second surface(52) which extends along the one direction and is disposed at an angle to it, and a third surface(55) which has one side connected to the first surface and the other connected to the second surface and has an arc shape as a cross-section cut in the direction orthogonal to the one direction  The second and third surfaces have a bent part(53) forming first and second surfaces inclined at an angle to one another, the bent part has a curved portion between the first and second surfaces of the third surface.(Figure 10)  It is noted that these figures are explicitly described as not being the invention.
Regarding claim 16, the admitted prior art discloses applying prepreg tape and compressing it using a roller.(Figured 11 and 12)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al.
Chapman et al. discloses applying fiber to the mold, but does not explicitly state tape.[0029]  It also does not disclose using a roller to apply compression.  It would have been obvious to one of ordinary skill in the art at the time of filing to apply tape to the mold since applying prepreg tape instead of composite fiber is well-known and conventional in the composite arts and to use a roller to apply compression to the tape since this is extremely well-known and conventional in the composite arts and would have been obvious for this reason.
Allowable Subject Matter
Claims 7 and 8 are allowed.
Claims 9, 10, and 12-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: regarding claims 7 and 8, the prior art of record does not teach or clearly suggest discloses a mold surface with a first flat surface along one direction, a second surface which extends along the one direction and is disposed at an angle to it, and a third surface which has one side connected to the first surface and the other connected to the second surface and has an arc shape as a cross-section cut in the direction orthogonal to the one direction with a recessed or protruding bent part between two sections of the second and third surfaces wherein the diameter of the arc reduces as the distance from the protruding bent part increases or the diameter of the arc increases as the distance from the recessed bent part increases.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746